t c memo united_states tax_court christopher e huminski petitioner v commissioner of internal revenue respondent docket no filed date alexander c socia for petitioner michael j gabor for respondent memorandum findings_of_fact and opinion morrison judge the respondent irs determined deficiencies in the petitioner’s and federal_income_tax in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure plus additions to tax under sec_6651 sec_6651 and sec_6654 unless otherwise indicated all section references are to the internal_revenue_code before trial the court issued a partial summary_judgment order stating that huminski earned unreported income during the years at issue in the same amounts as those underlying the deficiencies determined in the notice_of_deficiency although huminski had previously opposed this judgment he does not in his posttrial brief make any further challenges to the deficiency determinations therefore we sustain the deficiency determinations similarly he does not in his posttrial brief contest the irs’s determinations that he is liable for the additions to tax under sec_6651 or the additions to tax under sec_6654 therefore we sustain these determinations as well the only issues remaining for decision are whether huminski is liable for fraudulent-failure-to-file additions to tax under sec_6651 for the years at issue and whether the court should impose a penalty on huminski under sec_6673 at trial the irs made an oral motion to impose this penalty we hold that huminski is liable for the additions to tax under sec_6651 although we decline to impose a penalty under sec_6673 1we need not address the irs’s alternative contentions which were asserted continued findings_of_fact some facts have been deemed stipulated under tax_court rule_of practice procedure f and are so found huminski resided in florida at the time the petition was filed huminski earned a bachelor of science degree and a two-year degree in mechanical design he took an additional year of education courses to be a certified secondary-education teacher but he was never certified from to huminski received compensation from various companies for making technical drawings of machinery during these years he filed federal income-tax returns in which he reported the compensation he received for his services he paid the tax he reported from until huminski testified he was unemployed continued in its amended answer that if the additions to tax under sec_6651 do not apply because the court determines that huminski filed valid returns then huminski should be held liable for additions to tax under sec_6663 and that if the court determines that the additions to tax under sec_6651 do not apply because the court determines that huminski filed valid returns and that additions to tax under sec_6663 do not apply because fraud is not present then huminski should be held liable for accuracy-related_penalties under sec_6662 2we do not find as a matter of fact whether this testimony was truthful as it does not affect our conclusions beginning in huminski began making technical drawings for mid-state machine fabricating corp this company will be referred to as mid-state machine for tax years and huminski filed form sec_1040 u s individual_income_tax_return these purported returns were zero returns in that on each return he listed zero as the amount of his wages total income adjusted_gross_income taxable_income and total_tax to each of his purported returns he attached a self-created form labeled corrected form 1099-misc on which he claimed that he received no income from mid-state machine however during and huminski received dollar_figure dollar_figure dollar_figure and dollar_figure respectively for services performed for mid-state machine for each year mid-state machine issued a form 1099-misc miscellaneous income to huminski reflecting the correct amount it paid him for each year huminski received the correct form 1099-misc from mid- state machine before he submitted to the irs the form he labeled corrected form 1099-misc 3the one exception is that on his purported return for huminski wrote the words not applicable in the line for wages the irs did not treat huminski’s purported returns as valid returns rather pursuant to sec_6020 the irs prepared substitutes for returns for and on date the irs mailed a notice_of_deficiency to huminski regarding his and tax years huminski filed a timely petition with the court additions to tax under sec_6651 opinion the irs determined that huminski is liable for additions to tax under sec_6651 for fraudulently failing to file his and tax returns although huminski mailed the irs what purported to be tax returns he filled in zeros for all lines where he should have reported income and the irs treated the form sec_1040 as invalid returns the majority of courts of appeals as well as this court have held that generally a return that contains only zeros is not a valid_return see 738_f2d_157 6th cir 727_f2d_681 8th cir 638_f2d_182 10th cir 627_f2d_830 7th cir 618_f2d_280 5th cir 604_f2d_232 3d cir 120_tc_163 for example in moore f 2d pincite the court_of_appeals for the seventh circuit noted that a tax might conceivably be calculated on the basis of the zero entries however it is not enough for a form to contain some income information there must also be an honest and reasonable intent to supply the information required by the tax code see also mosel f 2d pincite accordingly we conclude that the returns huminski filed were invalid and tantamount to failing to file returns we must therefore consider whether huminski’s failure_to_file returns was fraudulent in deciding whether a failure_to_file is fraudulent under sec_6651 we consider the same elements that are considered in imposing the addition_to_tax for fraud under former sec_6653 and present sec_6663 102_tc_632 the irs must establish by clear_and_convincing evidence that huminki’s failure_to_file was fraudulent see sec_7454 clayton v commissioner t c pincite the instant case involves many indicators of fraud for example huminski failed to file valid returns for the years at issue huminski failed to make any payments for those years as he was an independent_contractor huminski was supposed to prepay his tax in quarterly installments on brief huminski argues that his conduct was not fraudulent because he genuinely believed that if someone files an income-tax return that is based on personal knowledge then the correctness of the return cannot be questioned by the irs or the courts although he testified that this was his belief we find his testimony incredible huminski did not have a good-faith misunderstanding of the law huminski knew of his legal duty to file tax returns and pay tax and sought to avoid it huminski has no defense to the fraudulent-failure-to-file additions to tax see 99_tc_202 we find that the irs has established fraud by clear_and_convincing evidence thus huminski is liable for the additions to tax under sec_6651 for and section-6673 penalty the irs moved that the court impose a penalty against huminski pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless huminski’s posttrial brief signed by a lawyer that he had retained after trial is free of frivolous arguments we decline to impose the penalty against huminski although we warn him that making such arguments before this court in the future will likely result in the imposition of the penalty against him conclusion huminski is liable for the deficiencies the additions to tax under sec_6651 the additions to tax under under sec_6651 and the additions to tax under sec_6654 that the irs determined to reflect the foregoing an appropriate order and decision will be entered
